STORY, Circuit Justice.
In taxing the costs in prize causes, where there are several claims, some of which are disposed of by a final decree of condemnation, while others stand suspended upon appeal, the practice has been to tax the costs and expenses, which have accrued specially upon each claim so finally disposed of, as a separate charge against the same, and to add thereto an average proportion of the general costs and expenses, which have accrued in reference to all the claims in the cause. In this manner all parties are made to bear a reasonable proportion of all charges, according to the final event of their particular claims.